UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 2/29/16 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Multi-Asset Real Return Fund Shares Value Other Assets, less Liabilities 100.00% $ 4,635,541 Net Assets 100.0% $ 4,635,541 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin NextStep Conservative Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 95.0% Domestic Equity 13.8% Delaware Value Fund, Class I 1,255 $ 21,199 a Franklin Focused Core Equity Fund, Class R6 1,308 16,425 a,b Franklin Growth Opportunities Fund, Class R6 154 4,712 iShares Core S&P 500 ETF 24 4,668 47,004 Domestic Fixed Income 56.9% Delaware Corporate Bond Fund, Class I 10,365 58,045 a Franklin Total Return Fund, Class R6 6,054 58,001 iShares 7-10 Year Treasury Bond ETF 262 28,967 iShares Core U.S. Aggregate Bond ETF 263 28,954 iShares iBoxx High Yield Corporate Bond ETF 73 5,846 iShares TIPS Bond ETF 120 13,531 193,344 Foreign Equity 10.1% Columbia European Equity Fund, Class Z 1,688 9,843 a Franklin Mutual European Fund, Class R6 507 8,893 iShares Core MSCI Emerging Markets ETF 21 776 iShares MSCI Eurozone ETF 31 986 iShares MSCI Japan ETF (Japan) 615 6,697 Van Eck Emerging Markets Fund, Class I 612 7,059 34,254 Foreign Fixed Income 14.2% a Templeton Global Total Return Fund, Class R6 2,876 31,431 Vanguard Total International Bond ETF 312 16,907 48,338 Total Investments in Underlying Funds and Exchange Traded Funds before Money Market Funds and Repurchase Agreements (Cost $322,209) 322,940 Short Term Investments 47.6% Money Market Funds (Cost $129,398) 38.1% a,b Institutional Fiduciary Trust Money Market Portfolio 129,398 129,398 Principal Amount Repurchase Agreements (Cost $32,386) 9.5% c Joint Repurchase Agreement, 0.282%, 3/01/16 (Maturity Value $32,386) $ 32,386 32,386 BNP Paribas Securities Corp. (Maturity Value $12,981) Deutsche Bank Securities Inc. (Maturity Value $2,855) HSBC Securities (USA) Inc. (Maturity Value $16,225) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $325) Collateralized by U.S. Government Agency Securities, 0.000% - 0.609%, 9/15/16 - 2/01/20; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Note, 0.424% - 1.625%, 4/30/17 - 5/31/20; and U.S. Treasury Note, Index Linked, 0.125% - 1.25%, 4/15/18 - 7/15/20 (valued at $33,036) Total Investments (Cost $483,993) 142.6% 484,724 Other Assets, less Liabilities ( ) % (144,704 ) Net Assets 100.0% $ 340,020 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. c Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 29, 2016, all repurchase agreements had been entered into on that date. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin NextStep Growth Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 94.5% Alternative Strategies 2.0% a Franklin K2 Alternative Strategies Fund, Class R6 585 $ 6,045 Domestic Equity 39.1% Delaware Value Fund, Class I 2,097 35,423 a Franklin Focused Core Equity Fund, Class R6 1,312 16,477 a,b Franklin Growth Opportunities Fund, Class R6 616 18,892 a,b Franklin Small Cap Growth Fund, Class R6 751 11,852 iShares Core S&P 500 ETF 181 35,206 117,850 Domestic Fixed Income 13.1% Delaware Corporate Bond Fund, Class I 1,404 7,865 iShares 7-10 Year Treasury Bond ETF 124 13,709 iShares Core U.S. Aggregate Bond ETF 161 17,725 39,299 Foreign Equity 32.8% Brookfield Global Listed Real Estate Fund, Class I 762 9,056 Columbia European Equity Fund, Class Z 3,981 23,208 a Franklin Mutual European Fund, Class R6 1,181 20,695 iShares Core MSCI Emerging Markets ETF 138 5,103 iShares MSCI Eurozone ETF 242 7,696 iShares MSCI Japan ETF (Japan) 1,639 17,849 Van Eck Emerging Markets Fund, Class I 1,319 15,212 98,819 Foreign Fixed Income 7.5% a Templeton Global Total Return Fund, Class R6 1,038 11,340 Vanguard Total International Bond ETF 210 11,380 22,720 Total Investments in Underlying Funds and Exchange Traded Funds before Money Market Funds and Repurchase Agreements (Cost $283,323) 284,733 Short Term Investments 47.3% Money Market Funds (Cost $95,779) 31.8% a,b Institutional Fiduciary Trust Money Market Portfolio 95,779 95,779 Principal Amount Repurchase Agreements (Cost $46,648) 15.5% c Joint Repurchase Agreement, 0.282%, 3/01/16 (Maturity Value $46,648) $ 46,648 46,648 BNP Paribas Securities Corp. (Maturity Value $18,697) Deutsche Bank Securities Inc. (Maturity Value $4,113) HSBC Securities (USA) Inc. (Maturity Value $23,371) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $467) Collateralized by U.S. Government Agency Securities, 0.000% - 0.609%, 9/15/16 – 2/01/20; U.S. Government Agency Securities, Strips, 6/01/17; U.S. Treasury Note, 0.424% - 1.625%, 4/30/17 - 5/31/20; and U.S. Treasury Note, Index Linked, 0.125% - 1.25%, 4/15/18 - 7/15/20 (valued at $47,585) Total Investments (Cost $425,750) 141.8% 427,160 Other Assets, less Liabilities ( ) % (125,813 ) Net Assets 100.0% $ 301,347 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. c Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At February 29, 2016, all repurchase agreements had been entered into on that date. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin NextStep Moderate Fund Shares Value Investments in Underlying Funds and Exchange Traded Funds 93.6% Alternative Strategies 2.0% a Franklin K2 Alternative Strategies Fund, Class R6 1,509 $ 15,600 Domestic Equity 30.5% Delaware Value Fund, Class I 4,254 71,846 a Franklin Focused Core Equity Fund, Class R6 3,422 42,981 a,b Franklin Growth Opportunities Fund, Class R6 938 28,739 iShares Core S&P 500 ETF 489 95,115 238,681 Domestic Fixed Income 21.6% Delaware Corporate Bond Fund, Class I 6,022 33,723 a Franklin Total Return Fund, Class R6 4,397 42,125 iShares 7-10 Year Treasury Bond ETF 305 33,721 iShares Core U.S. Aggregate Bond ETF 383 42,165 iShares iBoxx High Yield Corporate Bond ETF 63 5,045 iShares TIPS Bond ETF 105 11,840 168,619 Foreign Equity 27.1% Brookfield Global Listed Real Estate Fund, Class I 1,966 23,373 Columbia European Equity Fund, Class Z 8,412 49,040 a Franklin Mutual European Fund, Class R6 2,494 43,725 iShares Core MSCI Emerging Markets ETF 387 14,311 iShares MSCI Eurozone ETF 512 16,281 iShares MSCI Japan ETF (Japan) 3,526 38,398 Van Eck Emerging Markets Fund, Class I 2,290 26,407 211,535 Foreign Fixed Income 12.4% a Templeton Global Total Return Fund, Class R6 4,870 53,225 Vanguard Total International Bond ETF 804 43,569 96,794 Total Investments in Underlying Funds and Exchange Traded Funds before Short Term Investments (Cost $729,420) 731,229 Short Term Investments (Cost $402,865) 51.5% Money Market Funds 51.5% a,b Institutional Fiduciary Trust Money Market Portfolio 402,865 402,865 Total Investments (Cost $1,132,285) 145.1% 1,134,094 Other Assets, less Liabilities ( ) % (352,677 ) Net Assets 100.0% $ 781,417 a See Note 4 regarding investments in FT Underlying Funds. b Non-income producing. Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Payout 2017 Fund Country Principal Amount* Value Corporate Bonds 80.3% Automobiles & Components 1.4% a Hyundai Capital America, senior note, 144A, 2.125%, 10/02/17 South Korea 50,000 $ 50,052 Banks 14.6% Bank of America Corp., senior note, 6.40%, 8/28/17 United States 100,000 106,120 Bank of Nova Scotia, senior note, 1.375%, 12/18/17 Canada 100,000 99,819 HSBC USA Inc., senior note, 1.50%, 11/13/17 United States 100,000 99,396 Royal Bank of Canada, secured note, 1.20%, 9/19/17 Canada 100,000 99,806 Wells Fargo & Co., senior note, 5.625%, 12/11/17 United States 100,000 106,924 512,065 Capital Goods 4.5% General Dynamics Corp., senior note, 1.00%, 11/15/17 United States 50,000 49,993 General Electric Co., senior note, 5.25%, 12/06/17 United States 100,000 107,131 157,124 Consumer Services 1.4% Carnival Corp., senior note, 1.875%, 12/15/17 United States 50,000 50,068 Diversified Financials 9.1% The Bear Stearns Cos. LLC, senior note, 6.40%, 10/02/17 United States 100,000 106,851 The Goldman Sachs Group Inc., senior note, 6.25%, 9/01/17 United States 100,000 106,114 Morgan Stanley, senior note, 5.95%, 12/28/17 United States 100,000 106,827 319,792 Energy 11.5% Anadarko Petroleum Corp., senior note, 6.375%, 9/15/17 United States 50,000 50,820 EOG Resources Inc., senior note, 5.875%, 9/15/17 United States 100,000 104,729 Kinder Morgan Inc., senior note, 7.00%, 6/15/17 United States 50,000 51,535 National Oilwell Varco Inc., senior note, 1.35%, 12/01/17 United States 100,000 96,971 Statoil ASA, senior note, 1.25%, 11/09/17 Norway 100,000 99,236 403,291 Food & Staples Retailing 1.4% Walgreens Boots Alliance Inc., senior note, 1.75%, 11/17/17 United States 50,000 49,958 Food, Beverage & Tobacco 1.4% Bunge Ltd. Finance Corp., senior note, 3.20%, 6/15/17 United States 50,000 50,381 Health Care Equipment & Services 4.3% Aetna Inc., senior note, 1.50%, 11/15/17 United States 100,000 99,830 Becton Dickinson and Co., senior note, 1.80%, 12/15/17 United States 50,000 50,085 149,915 Insurance 4.4% Metlife Inc., senior note, 1.903%, 12/15/17 United States 100,000 100,051 Prudential Financial Inc., senior note, 6.00%, 12/01/17 United States 50,000 53,558 153,609 Materials 5.8% Ecolab Inc., senior note, 1.45%, 12/08/17 United States 50,000 49,771 Potash Corp. of Saskatchewan Inc., senior note, 3.25%, 12/01/17 Canada 100,000 102,093 Rohm & Haas Co., senior bond, 6.00%, 9/15/17 United States 50,000 52,964 204,828 Media 3.0% Time Warner Cos. Inc., senior bond, 7.25%, 10/15/17 United States 50,000 54,198 Viacom Inc., senior note, 6.125%, 10/05/17 United States 50,000 52,507 106,705 Pharmaceuticals, Biotechnology & Life Sciences 1.4% AbbVie Inc., senior note, 1.75%, 11/06/17 United States 50,000 49,992 Semiconductors & Semiconductor Equipment 2.9% Intel Corp., senior note, 1.35%, 12/15/17 United States 100,000 100,648 Software & Services 1.4% Autodesk Inc., senior note, 1.95%, 12/15/17 United States 50,000 49,628 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) (continued) Telecommunication Services 4.3% AT&T Inc., senior note, 1.40%, 12/01/17 United States 50,000 49,779 Verizon Communications Inc., senior note, 1.10%, 11/01/17 United States 100,000 99,096 148,875 Utilities 7.5% American Electric Power Co. Inc., senior note, 1.65%, 12/15/17 United States 50,000 49,678 CenterPoint Energy Resources Corp., senior note, 6.125%, 11/01/17 United States 50,000 53,041 Pacific Gas & Electric Co., senior note, 5.625%, 11/30/17 United States 100,000 106,725 TECO Finance Inc., senior note, 6.572%, 11/01/17 United States 50,000 53,647 263,091 Total Corporate Bonds (Cost $2,839,586) 2,820,022 U.S. Government and Agency Securities 13.9% FHLB, 1.125%, 12/08/17 United States 150,000 150,694 3.125%, 12/08/17 United States 155,000 161,118 FNMA, 0.875%, 12/20/17 United States 175,000 175,129 Total U.S. Government and Agency Securities (Cost $486,344) 486,941 Asset-Backed Securities (Cost $100,320) 2.9% Diversified Financials 2.9% Discover Card Execution Note Trust, 2014-A5, A, 1.39%, 4/15/20 United States 100,000 100,423 Municipal Bonds (Cost $50,000) 1.4% Jersey City GO, Qualified Public Improvement, Refunding, Series A, 1.829%, 9/01/17 United States 50,000 50,051 Total Investments before Short Term Investments (Cost $3,476,250) 3,457,437 Short Term Investments (Cost $17,463) 0.5% Shares Money Market Funds 0.5% b,c Institutional Fiduciary Trust Money Market Portfolio United States 17,463 17,463 Total Investments (Cost $3,493,713) 99.0% 3,474,900 Other Assets, less Liabilities 1.0% 36,057 Net Assets 100.0% $ 3,510,957 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. b Non-income producing. c See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association GO - General Obligation Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Payout 2018 Fund Country Principal Amount* Value Corporate Bonds 81.2% Banks 23.2% Bank of America Corp., senior note, 6.875%, 11/15/18 United States 100,000 $ 111,629 Bank of Nova Scotia, senior note, 2.05%, 10/30/18 Canada 100,000 100,522 BNP Paribas SA, senior note, 2.40%, 12/12/18 France 100,000 100,851 Citigroup Inc., senior note, 2.50%, 9/26/18 United States 100,000 100,706 HSBC USA Inc., senior note, 2.625%, 9/24/18 United States 100,000 100,614 KeyCorp., senior note, 2.30%, 12/13/18 United States 50,000 50,053 Royal Bank of Canada, secured note, 2.00%, 10/01/18 Canada 100,000 101,086 Suntrust Banks Inc., senior note, 2.35%, 11/01/18 United States 50,000 50,154 Toyota Motor Credit Corp., senior note, 2.00%, 10/24/18 United States 100,000 101,093 816,708 Capital Goods 6.5% Caterpillar Inc., senior note, 7.90%, 12/15/18 United States 100,000 116,397 Raytheon Co., senior bond, 6.40%, 12/15/18 United States 100,000 112,583 228,980 Consumer Services 2.9% Starbucks Corp., senior note, 2.00%, 12/05/18 United States 100,000 101,519 Diversified Financials 8.6% John Deere Capital Corp., senior note, 1.95%, 12/13/18 United States 100,000 101,155 Morgan Stanley, senior note, 2.20%, 12/07/18 United States 100,000 99,941 Shell International Finance BV, senior note, 2.00%, 11/15/18 Netherlands 100,000 99,607 300,703 Energy 8.3% Apache Corp., senior note, 6.90%, 9/15/18 United States 50,000 52,664 Devon Energy Corp., senior note, 2.25%, 12/15/18 United States 50,000 43,600 Oneok Partners LP, senior note, 3.20%, 9/15/18 United States 50,000 45,409 Spectra Energy Partners LP, senior note, 2.95%, 9/25/18 United States 50,000 49,256 Statoil ASA, senior note, 1.95%, 11/08/18 Norway 100,000 99,074 290,003 Food & Staples Retailing 3.0% CVS Health Corp., senior note, 2.25%, 12/05/18 United States 50,000 50,551 Kroger Co., senior bond, 6.80%, 12/15/18 United States 50,000 56,475 107,026 Food, Beverage & Tobacco 7.9% Altria Group Inc., senior note, 9.70%, 11/10/18 United States 50,000 59,892 The Coca-Cola Co., senior note, 1.65%, 11/01/18 United States 100,000 101,559 PepsiCo Inc., senior bond, 7.90%, 11/01/18 United States 100,000 116,391 277,842 Health Care Equipment & Services 2.9% Boston Scientific Corp., senior note, 2.65%, 10/01/18 United States 50,000 50,687 Laboratory Corp. of America Holdings, senior note, 2.50%, 11/01/18 United States 50,000 50,118 100,805 Materials 2.8% Monsanto Co., senior note, 1.85%, 11/15/18 United States 50,000 49,850 Praxair Inc., senior note, 1.25%, 11/07/18 United States 50,000 49,594 99,444 Pharmaceuticals, Biotechnology & Life Sciences 1.4% Abbvie Inc., senior note, 2.00%, 11/06/18 United States 50,000 49,954 Real Estate 1.5% Boston Properties LP, senior note, 3.70%, 11/15/18 United States 50,000 51,837 Semiconductors & Semiconductor Equipment 1.4% Maxim Integrated Products Inc., senior note, 2.50%, 11/15/18 United States 50,000 50,153 Technology Hardware & Equipment 1.4% Tyco Electronics Group SA, senior note, 2.375%, 12/17/18 Switzerland 50,000 50,389 Telecommunication Services 1.4% AT&T Inc., senior note, 2.375%, 11/27/18 United States 50,000 50,571 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) (continued) Utilities 8.0% Berkshire Hathaway Energy Co., senior note, 2.00%, 11/15/18 United States 50,000 50,116 Duke Energy Carolinas LLC, secured note, 7.00%, 11/15/18 United States 100,000 113,653 Pacific Gas & Electric Co., senior note, 8.25%, 10/15/18 United States 100,000 116,422 280,191 Total Corporate Bonds (Cost $2,879,186) 2,856,125 U.S. Government and Agency Securities 17.7% FHLB, 3.75%, 12/14/18 United States 125,000 134,276 FNMA, 1.625%, 11/27/18 United States 175,000 178,203 U.S. Treasury Note, 1.375%, 12/31/18 United States 130,000 131,772 1.50%, 12/31/18 United States 175,000 177,970 Total U.S. Government and Agency Securities (Cost $616,878) 622,221 Total Investments before Short Term Investments (Cost $3,496,064) 3,478,346 Shares Short Term Investments (Cost $3,074) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio United States 3,074 3,074 Total Investments (Cost $3,499,138) 99.0% 3,481,420 Other Assets, less Liabilities 1.0% 36,836 Net Assets 100.0% $ 3,518,256 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Payout 2019 Fund Country Principal Amount* Value Corporate Bonds 80.7% Banks 15.2% Bank of Nova Scotia, secured note, 2.125%, 9/11/19 Canada 100,000 $ 101,419 HSBC USA Inc., senior note, 2.375%, 11/13/19 United States 100,000 98,999 JPMorgan Chase & Co., senior note, 2.20%, 10/22/19 United States 100,000 99,995 Royal Bank of Canada, secured note, 2.20%, 9/23/19 Canada 100,000 101,574 The Toronto-Dominion Bank, senior note, 2.25%, 11/05/19 Canada 100,000 101,169 Westpac Banking Corp., senior note, 4.875%, 11/19/19 Australia 100,000 109,509 612,665 Capital Goods 10.6% Deere & Co., senior note, 4.375%, 10/16/19 United States 100,000 109,237 Emerson Electric Co., senior bond, 4.875%, 10/15/19 United States 100,000 110,116 General Electric Co., senior secured note, first lien, 2.10%, 12/11/19 United States 100,000 101,964 Lockheed Martin Corp., senior note, 4.25%, 11/15/19 United States 100,000 107,990 429,307 Commercial & Professional Services 1.4% Republic Services Inc., senior note, 5.50%, 9/15/19 United States 50,000 55,101 Diversified Financials 10.4% Boeing Capital Corp., senior note, 4.70%, 10/27/19 United States 100,000 110,301 Caterpillar Financial Services Corp., senior note, 2.25%, 12/01/19 United States 100,000 101,015 Goldman Sachs Group Inc., senior note, 2.55%, 10/23/19 United States 100,000 100,268 Morgan Stanley, senior note, 5.625%, 9/23/19 United States 100,000 109,837 421,421 Energy 9.3% Chevron Corp., senior note, 2.193%, 11/15/19 United States 100,000 100,541 Enterprise Products Operating LLC, senior note, 2.55%, 10/15/19 United States 50,000 48,430 Kinder Morgan Inc., senior note, 3.05%, 12/01/19 United States 50,000 46,198 Plains All American Pipeline LP/PAA Finance Corp., senior note, 2.60%, 12/15/19 United States 50,000 44,408 Pride International Inc., senior bond, 8.50%, 6/15/19 United States 50,000 35,438 Statoil ASA, senior note, 2.25%, 11/08/19 Norway 100,000 99,275 374,290 Food & Staples Retailing 3.7% Costco Wholesale Corp., senior note, 1.70%, 12/15/19 United States 100,000 100,831 Walgreens Boots Alliance Inc., senior note, 2.70%, 11/18/19 United States 50,000 50,316 151,147 Food, Beverage & Tobacco 4.2% Anheuser-Busch InBev Worldwide Inc., senior note, 6.875%, 11/15/19 Belgium 100,000 117,058 Mead Johnson Nutrition Co., senior note, 4.90%, 11/01/19 United States 50,000 54,307 171,365 Health Care Equipment & Services 5.1% Becton Dickinson and Co., senior note, 2.675%, 12/15/19 United States 50,000 51,097 UnitedHealth Group Inc., senior note, 2.30%, 12/15/19 United States 100,000 101,549 Zimmer Holdings Inc., senior bond, 4.625%, 11/30/19 United States 50,000 53,954 206,600 Insurance 1.4% CNA Financial Corp., senior bond, 7.35%, 11/15/19 United States 50,000 57,466 Materials 3.8% Eastman Chemical Co., senior bond, 5.50%, 11/15/19 United States 50,000 54,372 PPG Industries Inc., senior note, 2.30%, 11/15/19 United States 100,000 100,563 154,935 Media 3.9% DIRECTV Holdings LLC/DIRECTV Financing Co. Inc., senior note, 5.875%, 10/01/19 United States 50,000 55,978 Scripps Networks Interactive Inc., senior note, 2.75%, 11/15/19 United States 50,000 49,629 Viacom Inc., senior note, 2.75%, 12/15/19 United States 50,000 49,853 155,460 Pharmaceuticals, Biotechnology & Life Sciences 2.5% Johnson & Johnson, senior note, 1.875%, 12/05/19 United States 100,000 102,171 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) (continued) Real Estate 1.4% Weyerhaeuser Co., senior note, 7.375%, 10/01/19 United States 50,000 56,725 Utilities 7.8% Dominion Resources Inc., senior note, 2.50%, 12/01/19 United States 50,000 50,424 DTE Energy Co., senior note, 2.40%, 12/01/19 United States 50,000 50,222 Georgia Power Co., senior note, 4.25%, 12/01/19 United States 100,000 107,867 Progress Energy Inc., senior bond, 4.875%, 12/01/19 United States 50,000 54,378 Public Service Electric and Gas Co., secured note, 2.00%, 8/15/19 United States 50,000 50,403 313,294 Total Corporate Bonds (Cost $3,282,335) 3,261,947 U.S. Government and Agency Securities 18.2% FFCB, 1.95%, 12/17/19 United States 150,000 154,332 FHLB, 2.375%, 12/13/19 United States 210,000 218,904 1.25%, 12/13/19 United States 160,000 159,909 FNMA, 1.75%, 11/26/19 United States 200,000 204,147 Total U.S. Government and Agency Securities (Cost $725,622) 737,292 Total Investments before Short Term Investments (Cost $4,007,957) 3,999,239 Shares Short Term Investments (Cost $5,629) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio United States 5,629 5,629 Total Investments (Cost $4,013,586) 99.0% 4,004,868 Other Assets, less Liabilities 1.0% 40,159 Net Assets 100.0% $ 4,045,027 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Payout 2020 Fund Country/Organization Principal Amount* Value Corporate Bonds 74.7% Banks 5.1% Bank of America Corp., senior note, 2.625%, 10/19/20 United States 100,000 $ 99,247 JPMorgan Chase & Co., senior note, 4.25%, 10/15/20 United States 100,000 106,989 206,236 Capital Goods 7.8% Boeing Co., senior note, 1.65%, 10/30/20 United States 100,000 98,862 Emerson Electric Co., senior bond, 4.25%, 11/15/20 United States 100,000 108,534 Raytheon Co., senior note, 3.125%, 10/15/20 United States 100,000 105,473 312,869 Consumer Services 2.5% Carnival Corp., senior note, 3.95%, 10/15/20 United States 50,000 52,834 Yum! Brands Inc., senior bond, 3.875%, 11/01/20 United States 50,000 48,313 101,147 Diversified Financials 5.4% Morgan Stanley, senior note, 5.50%, 7/24/20 United States 100,000 110,822 Northern Trust Corp., senior note, 3.45%, 11/04/20 United States 100,000 105,889 216,711 Energy 10.3% Energy Transfer Partners LP, senior note, 4.15%, 10/01/20 United States 50,000 43,595 Enterprise Products Operating LLC, senior note, 5.20%, 9/01/20 United States 50,000 52,721 Kinder Morgan Energy Partners LP, senior bond, 5.30%, 9/15/20 United States 50,000 49,104 Pride International Inc., senior bond, 6.875%, 8/15/20 United States 50,000 29,312 Statoil ASA, senior note, 2.90%, 11/08/20 Norway 100,000 99,943 Transcanada Pipelines Ltd., senior bond, 3.80%, 10/01/20 Canada 100,000 101,044 Williams Partners LP, senior note, 4.125%, 11/15/20 United States 50,000 41,079 416,798 Food, Beverage & Tobacco 8.0% Coca Cola Co., senior note, 3.15%, 11/15/20 United States 100,000 106,591 Hershey Co., senior note, 4.125%, 12/01/20 United States 100,000 109,923 PepsiCo Inc., senior bond, 3.125%, 11/01/20 United States 100,000 105,615 322,129 Health Care Equipment & Services 9.2% Aetna Inc., senior bond, 3.95%, 9/01/20 United States 100,000 105,704 Becton Dickinson and Co., senior note, 3.25%, 11/12/20 United States 50,000 51,483 Cigna Corp., senior bond, 4.375%, 12/15/20 United States 50,000 54,016 Laboratory Corp. of America Holdings, senior note, 4.625%, 11/15/20 United States 50,000 53,886 UnitedHealth Group Inc., senior note, 3.875%, 10/15/20 United States 100,000 106,896 371,985 Household & Personal Products 2.6% Colgate-Palmolive Co., senior note, 2.95%, 11/01/20 United States 100,000 105,756 Insurance 9.5% AEGON Funding Co. LLC, senior bond, 5.75%, 12/15/20 United States 100,000 115,625 Berkshire Hathaway Finance Corp., senior note, 2.90%, 10/15/20 United States 100,000 104,507 Prudential Financial Inc., senior note, 4.50%, 11/15/20 United States 50,000 53,459 Travelers Cos. Inc., senior note, 3.90%, 11/01/20 United States 100,000 108,252 381,843 Materials 2.2% The Dow Chemical Co., senior bond, 4.25%, 11/15/20 United States 31,000 33,137 a Georgia-Pacific LLC, senior note, 144A, 5.40%, 11/01/20 United States 50,000 55,409 88,546 Media 1.4% 21st Century Fox America Inc., senior bond, 5.65%, 8/15/20 United States 50,000 56,372 Pharmaceuticals, Biotechnology & Life Sciences 2.6% Amgen Inc., senior note, 3.45%, 10/01/20 United States 50,000 52,329 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) (continued) Celgene Corp., senior bond, 3.95%, 10/15/20 United States 50,000 52,915 105,244 Technology Hardware & Equipment 0.2% Hewlett-Packard Co., senior note, 3.75%, 12/01/20 United States 9,000 9,227 Utilities 7.9% Alabama Power Co., senior note, 3.375%, 10/01/20 United States 100,000 104,848 Constellation Energy Group, senior note, 5.15%, 12/01/20 United States 50,000 55,159 Exelon Generation Co. LLC, senior bond, 4.00%, 10/01/20 United States 50,000 51,690 Pacific Gas & Electric Co., senior note, 3.50%, 10/01/20 United States 100,000 105,579 317,276 Total Corporate Bonds (Cost $3,053,763) 3,012,139 Foreign Government and Agency Securities 5.1% Inter-American Development Bank, senior note, 2.125%, 11/09/20 Supranational b 100,000 102,887 International Bank for Reconstruction and Development, senior note, 2.125%, 11/01/20 Supranational b 100,000 103,078 Total Foreign Government and Agency Securities (Cost $202,157) 205,965 U.S. Government and Agency Securities 18.2% FHLB, 3.125%, 12/11/20 United States 200,001 215,956 U.S. Treasury Note, 2.00%, 11/30/20 United States 145,000 150,027 2.375%, 12/31/20 United States 205,000 215,758 2.625%, 11/15/20 United States 145,000 154,108 Total U.S. Government and Agency Securities (Cost $719,189) 735,849 Total Investments before Short Term Investments (Cost $3,975,109) 3,953,953 Shares Short Term Investments (Cost $38,278) 0.9% Money Market Funds 0.9% c,d Institutional Fiduciary Trust Money Market Portfolio United States 38,278 38,278 Total Investments (Cost $4,013,387) 98.9% 3,992,231 Other Assets, less Liabilities 1.1% 43,724 Net Assets 100.0% $ 4,035,955 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 29, 2016, the value of this security was $55,409, representing 1.37% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) Franklin Payout 2021 Fund Country/Organization Principal Amount* Value Corporate Bonds 75.1% Capital Goods 7.8% The Boeing Co., senior note, 2.35%, 10/30/21 United States 100,000 $ 102,283 Emerson Electric Co., senior note, 2.625%, 12/01/21 United States 100,000 102,017 General Electric Co., senior note, 4.65%, 10/17/21 United States 100,000 113,315 317,615 Consumer Services 2.4% Marriott International Inc., senior note, N, 3.125%, 10/15/21 United States 50,000 50,449 Yum! Brands Inc., senior bond, 3.75%, 11/01/21 United States 50,000 45,719 96,168 Diversified Financials 7.8% Bank of New York Mellon Corp., senior note, 3.55%, 9/23/21 United States 100,000 105,536 Berkshire Hathaway Inc., senior note, 3.75%, 8/15/21 United States 100,000 108,259 John Deere Capital Corp., senior bond, 3.15%, 10/15/21 United States 100,000 104,223 318,018 Energy 13.1% BP Capital Markets PLC, senior note, 3.561%, 11/01/21 United Kingdom 100,000 101,106 ConocoPhillips Co., senior note, 2.875%, 11/15/21 United States 100,000 90,951 Halliburton Co., senior bond, 3.25%, 11/15/21 United States 100,000 98,844 Statoil ASA, senior note, 2.75%, 11/10/21 Norway 100,000 98,917 Total Capital SA, senior bond, 4.25%, 12/15/21 France 100,000 106,514 Williams Partners LP, senior note, 4.00%, 11/15/21 United States 50,000 40,827 537,159 Food & Staples Retailing 2.5% The Kroger Co., senior note, 2.95%, 11/01/21 United States 50,000 51,141 Walgreens Boots Alliance Inc., senior note, 3.30%, 11/18/21 United States 50,000 50,402 101,543 Food, Beverage & Tobacco 3.8% General Mills Inc., senior bond, 3.15%, 12/15/21 United States 50,000 52,144 Philip Morris International Inc., senior note, 2.90%, 11/15/21 United States 100,000 104,073 156,217 Health Care Equipment & Services 3.9% Express Scripts Holding Co., senior note, 4.75%, 11/15/21 United States 50,000 53,609 UnitedHealth Group Inc., senior note, 3.375%, 11/15/21 United States 100,000 106,118 159,727 Insurance 1.3% Prudential Financial Inc., senior note, 4.50%, 11/16/21 United States 50,000 54,388 Materials 5.1% Air Products and Chemicals Inc., senior note, 3.00%, 11/03/21 United States 100,000 102,507 The Dow Chemical Co., senior bond, 4.125%, 11/15/21 United States 50,000 52,890 Ecolab Inc., senior note, 4.35%, 12/08/21 United States 50,000 54,421 209,818 Pharmaceuticals, Biotechnology & Life Sciences 6.5% Gilead Sciences Inc., senior note, 4.40%, 12/01/21 United States 100,000 109,890 Johnson & Johnson, senior note, 2.45%, 12/05/21 United States 100,000 103,711 PerkinElmer Inc., senior note, 5.00%, 11/15/21 United States 50,000 53,819 267,420 Real Estate 4.0% American Tower Corp., senior note, 5.90%, 11/01/21 United States 50,000 55,570 Simon Property Group LP, senior bond, 4.125%, 12/01/21 United States 100,000 108,175 163,745 Semiconductors & Semiconductor Equipment 2.6% Intel Corp., senior note, 3.30%, 10/01/21 United States 100,000 105,997 Software & Services 2.5% International Business Machines Corp., senior note, 2.90%, 11/01/21 United States 100,000 102,870 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, February 29, 2016 (unaudited) (continued) Technology Hardware & Equipment 2.8% Thomas & Betts Corp., senior bond, 5.625%, 11/15/21 United States 100,000 114,827 Telecommunication Services 4.0% a Telstra Corp. Ltd., senior note, 144A, 4.80%, 10/12/21 Australia 100,000 111,717 Verizon Communications Inc., senior note, 3.00%, 11/01/21 United States 50,000 50,856 162,573 Transportation 1.2% Norfolk Southern Corp., senior bond, 3.25%, 12/01/21 United States 50,000 50,371 Utilities 3.8% Baltimore Gas & Electric Co., senior note, 3.50%, 11/15/21 United States 50,000 53,104 Pacific Gas & Electric Co., senior note, 3.25%, 9/15/21 United States 100,000 104,084 157,188 Total Corporate Bonds (Cost $3,076,329) 3,075,644 Foreign Government and Agency Securities (Cost $100,162) 2.5% European Investment Bank, senior note, 2.125%, 10/15/21 Supranational b 100,000 102,376 U.S. Government and Agency Securities 18.3% FFCB, 2.00%, 12/01/21 United States 200,000 203,972 FHLB, 2.625%, 12/10/21 United States 200,000 211,965 U.S. Treasury Note, 1.875%, 11/30/21 United States 160,000 164,316 2.125%, 12/31/21 United States 160,000 166,465 Total U.S. Government and Agency Securities (Cost $723,752) 746,718 Municipal Bonds (Cost $115,896) 2.9% California State GO, Various Purpose, 5.70%, 11/01/21 United States 100,000 118,257 Total Investments before Short Term Investments (Cost $4,016,139) 4,042,995 Shares Short Term Investments (Cost $3,288) 0.1% Money Market Funds 0.1% c,d Institutional Fiduciary Trust Money Market Portfolio United States 3,288 3,288 Total Investments (Cost $4,019,427) 98.9% 4,046,283 Other Assets, less Liabilities 1.1% 46,927 Net Assets 100.0% $ 4,093,210 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At February 29, 2016, the value of this security was $111,717, representing 2.73% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d See Note 4 regarding investments in FT Underlying Funds. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank GO - General Obligation Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty-three separate funds, nine of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Certain or all funds invest in mutual funds (Underlying Funds) and exchange traded funds (ETFs), including affiliated funds managed by Franklin Templeton (FT Underlying Funds). Effective June 1, 2015, the Trust began offering shares of Franklin Payout 2017 Fund, Franklin Payout 2018 Fund, Franklin Payout 2019 Fund, Franklin Payout 2020 Fund and Franklin Payout 2021 Fund. Effective February 5, 2016, the Trust began offering shares of Franklin NextStep Conservative Fund, Franklin NextStep Growth Fund and Franklin NextStep Moderate Fund. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Investments in the Underlying Funds are valued at their closing NAV each trading day. ETFs listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively . Repurchase agreements are valued at cost, which approximates fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At February 29, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Franklin Multi- NextStep Nextstep NextStep Asset Real Conservative Growth Moderate Return Fund Fund Fund Fund Cost of investments $ - $ $ $ Unrealized appreciation $ - $ $ $ Unrealized depreciation - ) ) ) Net unrealized appreciation (depreciation) $ - $ $ $ Franklin Franklin Franklin Franklin Payout 2017 Payout 2018 Payout 2019 Payout 2020 Fund Fund Fund Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) $ ) $ ) $ ) Franklin Payout 2021 Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. INVESTMENTS IN FT UNDERLYING FUNDS Certain or all Funds, which are managed by Franklin Advisers, Inc. (Advisers) invest in the FT Underlying Funds which are managed by Advisers or its affiliates. The Funds do not invest in the FT Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in FT Underlying Funds for the nine months ended February 29, 2016, were as follows: % of Number Number FT Underlying of Shares of Shares Fund Shares Held at Held at Value at Outstanding Beginning Gross Gross End of End of Investment Realized Held at End FT Underlying Funds of Period Additions ReductionsPeriod Period Income Gain (Loss) of Period Franklin Multi-Asset Real Return Fund Non-Controlled Affiliates Franklin Emerging Market Debt Opportunities Fund 6,975 - (6,975 ) - $ - a $ - $ (477 ) - Franklin Focused Core Equity Fund, Class R6 30,576 493 (31,069 ) - - a 1,567 (17,960 ) b - Franklin Global Real Estate Fund, Class R6 37,757 445 (38,202 ) - - a 3,764 50,832 - Franklin Gold and Precious Metals Fund, Class R6 9,929 1,280 (11,209 ) - - a - (99,101 ) - Franklin Growth Fund, Class R6 7,242 80 (7,322 ) - - a 1,630 31,686 b - Franklin Growth Opportunities Fund, Class R6 3,112 60 (3,172 ) - - a - 25,509 b - Franklin High Income Fund, Class R6 179,606 147,053 (326,659 ) - - a 14,010 (75,361 ) - Franklin India Growth Fund, Class R6 28,519 - (28,519 ) - - a - (35,952 ) - Franklin K2 Alternative Strategies Fund, Class R6 108,367 2,004 (110,371 ) - - a 17,469 (19,898 ) b - Franklin Low Duration Total Return Fund, Class R6 53,418 638 (54,056 ) - - a 6,310 (14,506 ) - Franklin Mutual European Fund, Class R6 22,354 3,266 (25,620 ) - - a 11,816 (83,417 ) b - Franklin Mutual International Fund, Class R6 12,952 5,351 (18,303 ) - - a 3,102 (42,680 ) b - Franklin Natural Resources Fund, Class R6 12,317 2,057 (14,374 ) - - a 4,870 (248,586 ) - Franklin Pelagos Commodities Strategy Fund, Class R6 228,663 30,303 (258,966 ) - - a - (852,788 ) - Franklin Strategic Income Fund, Class R6 103,820 9,794 (113,614 ) - - a 21,240 (113,510 ) - Franklin U.S. Government Securities Fund, Class R6 184,461 23,557 (208,018 ) - - a 25,848 (32,375 ) - Franklin Utilities Fund, Class R6 13,345 507 (13,852 ) - - a 4,009 48,465 b - Institutional Fiduciary Trust Money Market Portfolio 686,375 11,345,319 (12,031,694 ) - - a - - - Templeton China World Fund, Class R6 3,222 - (3,222 ) - - a - 2,018 - Templeton Foreign Fund, Class R6 20,847 - (20,847 ) - - a - 14,278 - Templeton Global Total Return Fund, Class R6 93,758 1,915 (95,673 ) - - a 22,611 (157,439 ) - Total $ - $ 138,246 $ (1,621,262 ) Franklin NextStep Conservative Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 - 1,323 (15 ) 1,308 $ 16,425 $ - $ 5 0.01 % Franklin Growth Opportunities Fund, Class R6 - 154 - 154 4,712 - - - c Franklin Mutual European Fund, Class R6 - 507 - 507 8,893 - - - c Franklin Total Return Fund, Class R6 - 6,054 - 6,054 58,001 16 - - c Institutional Fiduciary Trust Money Market Portfolio - 138,073 (8,675 ) 129,398 129,398 - - - c Templeton Global Total Return Fund, Class R6 - 2,876 - 2,876 31,431 23 - - c Total $ 248,860 $ 39 $ 5 Franklin NextStep Growth Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 - 1,312 - 1,312 $ 16,477 $ - $ - 0.01 % Franklin Growth Opportunities Fund, Class R6 - 616 - 616 18,892 - - - c Franklin K2 Alternative Strategies Fund, Class R6 - 585 - 585 6,045 - - - c Franklin Mutual European Fund, Class R6 - 1,181 - 1,181 20,695 - - - c Franklin Small Cap Growth Fund, Class R6 - 751 - 751 11,852 - - - c Institutional Fiduciary Trust Money Market Portfolio - 95,885 (106 ) 95,779 95,779 - - - c Templeton Global Total Return Fund, Class R6 - 1,038 - 1,038 11,340 10 - - c Total $ 181,080 $ 10 $ - Franklin NextStep Moderate Fund Non-Controlled Affiliates Franklin Focused Core Equity Fund, Class R6 - 3,422 - $ $ - $ - % Franklin Growth Opportunities Fund, Class R6 - 938 - c Franklin K2 Alternative Strategies Fund, Class R6 - 1,509 - c Franklin Mutual European Fund, Class R6 - 2,494 - c Franklin Total Return Fund, Class R6 - 4,397 - 5 - - c Institutional Fiduciary Trust Money Market Portfolio - 443,387 ) - - - c Templeton Global Total Return Fund, Class R6 - 4,870 - 17 - c Total $ $ 22 $ - Franklin Payout 2017 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,354,260 ) $ $ - $ - - c Franklin Payout 2018 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,314,824 ) $ $ - $ - - c Franklin Payout 2019 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,647,684 ) $ $ - $ - - c Franklin Payout 2020 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,726,489 ) $ $ - $ - - c Franklin Payout 2021 Fund Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - 3,666,980 ) $ $ - $ - - c a As of February 29, 2016, no longer held by the fund. b Includes realized gain distributions received. c Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of February 29, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Multi-Asset Real Return Fund Assets: Investments in Securities $ - $ - $ - $ - Franklin NextStep Conservative Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Franklin NextStep Growth Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Franklin NextStep Moderate Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ Franklin Payout 2017 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Asset-Backed Securities - - Municipal Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2018 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2019 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ U.S. Government and Agency Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2020 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ Foreign Government and Agency Securities - - U.S. Government and Agency Securities - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Franklin Payout 2021 Fund Assets: Investments in Securities: Corporate Bonds $ - $ $ - $ Foreign Government and Agency Securities - - U.S. Government and Agency Securities - - Municipal Bonds - - Short Term Investments - - Total Investments in Securities $ $ $ - $ a For detailed Underlying Fund and ETF categories, see the accompanying Statement of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure, except for the following: Franklin Multi-Asset Real Return Fund liquidated on March 1, 2016. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date April 26, 2016 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date April 26, 2016
